We hold that the court erred in sustaining the demurrers and motion to quash the application and writ of garnishment. The garnishment proceeding was ancillary to the main suit in which judgment had been rendered, and the court was required to take judicial knowledge of the existence and terms of the original judgment. Kelly v. Gibbs, 84 Tex. 143; Simon v. Greer, 34 S.W. Rep., 343.
The writ of garnishment was sought on the ground that the garnishee was indebted to William Thatcher, one of the defendants against whom the original judgment had been rendered. It is true that in the original suit there were other defendants; and it is also true that the application for writ of garnishment does not specifically state that judgment had been rendered against Thatcher. However, it properly describes the suit, and states that on the 5th day of May, 1899, a judgment was rendered for the applicant for $538.50, and that nothing had been paid or collected on that judgment. We hold that this was sufficient. It sufficiently identified a judgment previously rendered by the same court; and the garnishment proceeding being ancillary to the main suit, and the court taking judicial knowledge of the terms of the judgment previously rendered, it was unnecessary for the application to specifically state that the judgment was rendered against Thatcher.
Reversed and remanded. *Page 583